DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 4/4/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                             


Response to Arguments
Applicant’s arguments, see Pages 5-16, filed 5/6/2022, with respect to the rejection(s) of claim(s) 1, 10, 12, 14, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. (US 20140167954) and Gupta (US 20210297748).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (“Johnson” US 20140167954), and further in view of Gupta (“Gupta” US 20210297748).

Regarding claim 1, Johnson teaches A method of providing relevant video content to members of a communication group, the method comprising: 
detecting, at an electronic computing device, a triggering event to provide video content to a plurality of members of a communication group participating [Johnson – Para 0090: teaches an analysis of video or still images taken from a camera mounted on the vehicle or carried by the officer 101. Para 0108, 0109, 0116, Fig. 5: teaches the types of events detected by mobile system/device 401, 402 may determine the recipients of particular sensor data of sensors 403. Para 134-136: teaches groups of third parties to which the automatically generated communication is generated.]
responsive to detecting the triggering event, assigning, at the electronic computing device, a reviewer rank to each one of the plurality of members of the communication group based on a correlation between the video content and user context associated with the respective members; [Johnson - Para 0120: teaches rules can be set up for transmitting information based on a number of different conditions, wherein the rules engine may apply a rule against the sensor data (including images, audio and other sensor data, such as from external triggers 502 or sensors 501) to determine a priority for a transmission or other communication. Para 0107, 0146: teaches the rules may determine that only responders or recipients of certain rank may get the rich media data or other sensor data. Para 0108: teaches the types of events detected by mobile system/device 401, 402 may determine the recipients of particular sensor data of sensors 403. Para 0150: teaches The priority level may be determined or selected based on one or more of the following factors: (a) the field officer from which the mobile system/device 401, 402 is associated (e.g., higher ranking officers or those with more dangerous assignments may be given higher priority or priority weighting) (b) the triggering event as detected by the rule (e.g., a rule detecting "weapon fired" may be given a higher priority or weighting than an event detected by the "pull-over rule") and (c) external override or manual override information]
selecting, at the electronic computing device, from the plurality of members, a member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members; [Johnson - Para 0107, 0139, 0109: teaches the rules may determine that only responders or recipients of certain rank may get the rich media data or other sensor data. For example, upon detection of certain events, a shift commander may be selected to receive all of the data; a remote squad leader may be selected get text alerts and video; and other local field officers may be selected to receive just alert information without the rich media accompaniments]
transmitting, at the electronic computing device, to a communication device associated with the selected member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members, the notification including the video content and an indication to the selected member to review the video content and determine whether the video content is relevant for the members of the communication group; and [Johnson – Para 0118: teaches the rules engine (block 504) can decide that all video from the field officer's weapon should be transmitted to the shift commander any time the weapon has been unholstered. It is also possible that a remote user (such as a shift commander) can override the rules engine and require that, for example, all video from a vehicle-mounted camera should be transmitted to all local units]
providing, at the electronic computing device, the video content to the plurality of members associated with the communication group [Johnson – Para 0091, 0098, 0099, 0109: teaches real-time or recorded sensor information of sensing device(s) 102 and sensors 104 (that may include rich media) may be transmitted with the communications network (via a broadband wireless network 107) to a remote location, such as to one or more of dispatch personnel 108, commander(s) 109 and other mobile field officers 111]
Johnson teaches a communication group, but does not explicitly teach an existing group call established between communication devices of the members;
John teaches transmitting a notification to provide the video content to a communication group, but does not explicitly teach transmitting, a notification requesting permission to interrupt the existing group call and provide the video content to the plurality of members of the communication group; and  
responsive to receiving permission from the communication device to interrupt the existing group call, providing the video content to the plurality of members by interrupting the existing group call established between the communication devices of the members.

However, Gupta teaches an existing group call established between communication devices of the members; [Gupta – Para 0062, Fig. 1D: teaches MCVideo group 102b-102n]
transmitting, a notification requesting permission to interrupt the existing group call and provide the video content to the plurality of members of the communication group; and  [Gupta – Para 0072-0073, 0027, Fig. 1D: teaches the group communication request message with a video push indication is transmitted to a MCVideo group of one or more second MCVideo devices by the first MCVideo device. Para 0078-0081, 0152-0157, Fig. 3, 8: teaches at step 302, the method includes transmitting a communication request message with an indication to one or more second MCVideo devices 102b-102n]
responsive to receiving permission from the communication device to interrupt the existing group call, providing the video content to the plurality of members by interrupting the existing group call established between the communication devices of the members [Gupta – Para 0078-0081, 0158, Fig. 3, 8: teaches at step 304, the method includes receiving a communication answer response message from one or more second MCVideo devices 102b-102n. At step 308, the method includes communicating the video to one or more MCVideo devices. The various procedures managing the MCVideo communications (i.e., off-network video pull, video push, remotely initiated video push and remotely initiated video push to a group of MCVideo devices) are described in conjunction with FIGS. 4 through 16.]
Johnson and Gupta are analogous in the art because they are from the same field of video communications system [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson’s communication group in view of Gupta to video push requests for the reasons of improving secure transmissions by allowing the group to accept or deny a video push request.

Regarding claim 10, Johnson and Gupta teach the method of claim 1, wherein detecting the triggering event composes:
receiving, at the electronic computing device, an instruction from a computer aided dispatch server to provide the video content to the communication group. [Johnson – Para 0095: teaches the officer 101 may carry a mobile transmission device to transmit sensor data via communication link 106 through the broadband network 107 to the desired destination]

Regarding Device claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
[Examiner notes: Johnson – Para 0100, Fig. 4: teaches the mobile system/device 401 may comprise a computer or computing platform (e.g., a computer comprising a processor, memory for data and programming, etc.) and wireless communication block 408] 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 3 above, and further in view of Li et al. ("Li" US 7472197).

Regarding claim 4, Johnson and Gupta teaches the method of claim 1, further comprising:
transmitting the video content to the plurality of members [Johnson – Para 0091, 0098, 0099, 0109: teaches real-time or recorded sensor information of sensing device(s) 102 and sensors 104 (that may include rich media) may be transmitted with the communications network (via a broadband wireless network 107) to a remote location, such as to one or more of dispatch personnel 108, commander(s) 109 and other mobile field officers 111]
Johnson and Gupta do not explicitly teach causing the electronic computing device to leave the existing group call after transmitting the video content

However, Li teaches causing the electronic computing device to leave the existing group call after transmitting the video content. [Li – Col 3, Line 29-31: discloses the stream ends (entry point A) and a leave multicast group command is issued 208.] 
Johnson, Gupta, and Li are analogous in the art because they are from the same field of multicast streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta in view of Li to multicast commands for the reasons of improving efficiency by providing automatic switching when transitioning between multicast and unicast modes [C1,L44-50].

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 1 above, and further in view of Laska et al. ("Laska" US 20160004390).

Regarding claim 5, Johnson and Gupta do not explicitly teach claim 5.  However, Laska teaches the method of claim 1, wherein responsive to providing the video content to the members of the communication group, the method comprising:
receiving, at the electronic computing device, a response from one of the members the communication group, the response requesting to provide an updated video content corresponding to a time frame during which a person, object, or entity of interest has been first detected in the video content; and [Laska – Claim 1: discloses detecting a second user input corresponding to a request for a time-lapse video clip of the selected portion of the event timeline;]
transmitting, at the electronic computing device, to a communication device associated with the one of the members of the communication group, updated video content corresponding to the time frame during which the person, object, or entity of interest has been first detected in the video content. [Laska – Claim 1: discloses in response to the second user input, causing generation of a time-lapse video clip of the selected portion of the event timeline; and displaying the time-lapse video clip of the selected portion of the event timeline]
Johnson, Gupta, and Laska are analogous in the art because they are from the same field of detecting events [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta in view of Laska to user specified video requests for the reasons of improving efficiency by providing meaningful segments of the video stream and to present them to the reviewers in an intuitive and convenient manner [Para 0005].

Regarding Device claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 5. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 6 above, and further in view of Trabelsi et al. ("Trabelsi" US 20170243244).

Regarding claim 7, Johnson and Gupta teach the method of claim 1, wherein assigning further comprises:
selecting a plurality of user context parameters associated with the user context; [Johnson - Para 0107, 0139, 0109: teaches the rules may determine that only responders or recipients of certain rank may get the rich media data or other sensor data.]
Johnson and Gupta do not explicitly teach assigning a weight to each of the user context parameters according to a level of correlation between the video content and respective user context parameters associated with the user context; and
calculating a total weight that is sum of respective weights assigned to each of the user context parameters,
wherein a member with highest reviewer rank has a total weight that is higher than respective total weights of the other members.

However, Trabelsi teaches assigning a weight to each of the user context parameters according to a level of correlation between the video content and respective user context parameters associated with the user context; and [Trabelsi – Para 0023: discloses The levels of matching may be calculated by applying a semantic similarity/distance function between each taste of a user's taste profile and the tastes selected as the attributes of the content item (e.g. the advertised title), the function may take into account, at least: the confidence level of each taste, weights for different types of content categories]
calculating a total weight that is sum of respective weights assigned to each of the user context parameters, [Trabelsi – Para 0023: discloses The levels of matching may be calculated by applying a semantic similarity/distance function between each taste of a user's taste profile and the tastes selected as the attributes of the content item (e.g. the advertised title), the function may take into account, at least: the confidence level of each taste, weights for different types of content categories]
wherein a member with highest reviewer rank has a total weight [i.e. weighted aggregated score] that is higher than respective total weights of the other members. [Trabelsi – Para 0191-0192, 0165-0170: teaches calculating a rank of fitness for the selected candidates, wherein ranking is based on a semantic similarity between user’s taste and the profile of the title.  Generation of a weighted aggregated score for the entire user's taste profile based on the similarity/distance between each taste, or the closest user taste, of the user's taste profile and the profile of the advertised title]
Johnson, Gupta, and Trabelsi are analogous in the art because they are from the same field of content distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta in view of Trabelsi to calculating weight of parameters for the reasons of improving effectiveness by using behavior information to match content or select advertisements to display [Para 0004].

Claims 8, 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 1 above, and further in view of Ashoori et al. ("Ashoori" US 20190243917).

Regarding claim 8, Johnson and Gupta do not explicitly teach claim 8.  However, Ashoori teaches the method of claim 1, wherein assigning comprises:
monitoring conversations exchanged within the existing group call between the members of the communication group; and [Ashoori – Para 0054: discloses the process of detecting message/input exchanges between participants 110-116, extracting key terms/phrases from the messages/inputs to form nodes and edges in the provenance graph 100, and associating the key terms/phrase nodes with sources, targets, and timestamps, among other attributes]
assigning the reviewer rank to each one of the members based on a correlation between the video content and the user context identified from the conversations associated with the respective members. [Ashoori – Para 0063: discloses the ranking/scores of the various participants 110-116 may be determined using various characteristics of the participants 110-116 themselves, again examples of which may be role within the conversation, role within the organization, demographic information, location information, or the like.]
Johnson, Gupta, and Ashoori are analogous in the art because they are from the same field of group conversation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta in view of Ashoori to monitoring conversations for the reasons of improving data processing by utilizing mechanisms for a cognitive ranking of terms used during a conversation [Para 0002].

Regarding claim 9, Johnson and Gupta teach the method of claim 1, wherein detecting the triggering event composes:
receiving, at the electronic computing device, the video content from a camera; [Johnson – Para 0090: teaches an analysis of video or still images taken from a camera mounted on the vehicle or carried by the officer 101.]
processing, at the electronic computing device, using a video analytics engine, the video content to identify one or more of person, object, or entity of interest from the video content; [Johnson – Para 0088-0090: teaches he sensing device 102 may also have the ability to analyze the video, image and/or audio it captures and transmit such analysis via communication link 103 alone or with other sensing device 102 data, such as by attaching the analysis as metadata to a transmitted video, image and/or audio.  the sensor data may include a "gun withdrawn" data (which may be a gun of the officer or gun of an unidentified third party) or "officer prone" when detecting the lying down of an officer. Sensor data may also include license plate number (including alphanumeric license plate numbers) to compare against a database, which may then be used as a basis for a rule (described later)]
determining that the video content is potentially relevant for the communication group. [Johnson – Para 0136: teaches groups of third parties that may automatically receive communications may belong to different types of agencies and may receive automatic communications based on rules providing event analysis relevant to that agency]
Johnson and Gupta do not explicitly teach monitoring, at the electronic computing device, using a natural language processing engine, conversations exchanged within the existing group call between the members of the communication group;
determining, at the electronic computing device, that the conversations exchanged within the existing group call are related to the one or more of person, object, or entity of interest identified from the video content; and

However, Ashoori teaches monitoring, at the electronic computing device, using a natural language processing engine, conversations exchanged within the existing group call between the members of the communication group; [Ashoori – Para 0018: discloses The identification of terms spoken may make use of any speech recognition and/or natural language processing mechanism that is generally known, or later developed, that has the capability of converting speech to text and then analyzing the text to identify key terms/phrases, or taking text as an input and identifying key terms/phrases.]
determining, at the electronic computing device, that the conversations exchanged within the existing group call are related to the one or more of person, object, or entity of interest identified from the video content; and [Ashoori – Para 0054: discloses The process of detecting message/input exchanges between participants 110-116, extracting key terms/phrases from the messages/inputs to form nodes and edges in the provenance graph 100, and associating the key terms/phrase nodes with sources, targets, and timestamps, among other attributes, may be continued throughout the duration of the conversation]
In addition, the rationale of claim 8 is used for these limitations.

Regarding claim 15, Johnson and Gupta teach the method of claim 1, wherein the user context includes information selected from the group consisting of:
a location of the member; [Johnson – Para 0088: teaches Sensing device 102 may additionally have a means for capturing, tagging or transmitting meta-data information such as, global positioning or GPS data, GIS or location data, date and time data]
an agency to which the member is affiliated; [Johnson - Para 0109: teaches the recipients may be part of the same service or agency--or may be from different government (or other civil) agencies
rank, experience, role, skill level, or knowledge level of the member; [Johnson – Para 0120: teaches A rule may be devised so that the transmission of particular sensor data triggered by detection of certain events includes additional details including location, name, and rank of the originating officer--or the duty status (on-duty or off-duty) of the originating officer]
sensor data associated with the member; and [Johnson – Para 0088: teaches he sensing device 102 may comprise one or more of a video sensor, a still image sensor, an infra-red sensor, a thermal image sensor, a microphone or other audio capture device, a utility belt status sensor to sense the status of a utility belt or instruments associated with the utility belt, such as whether a gun, Taser, pepper spray or other weapon has been unholstered, a weapons sensor sensing if a gun, Taser, pepper spray or other weapon has had a respective safety device released, or if the weapon has been discharged, a heart rate monitor to monitor the heart rate of the field officer 101, a stress sensor providing stress indicator data (e.g., pupil dilation, accelerated breathing, and/or adrenaline) sensed from field officer 101, a running sensor (e.g., an accelerometer) to determine if the officer 101 is running, and/or a sensor to determine if the officer is lying down or otherwise not in a vertical position.]
Johnson and Gupta do not explicitly teach conversations or actions associated with the member;
an incident associated with the member.

However, Ashoori teaches conversations or actions associated with the member; [Ashoori – Para 0054: discloses the process of detecting message/input exchanges between participants 110-116, extracting key terms/phrases from the messages/inputs to form nodes and edges in the provenance graph 100, and associating the key terms/phrase nodes with sources, targets, and timestamps, among other attributes, may be continued throughout the duration of the conversation]
an incident associated with the member. [Ashoori – Para 0109: discloses a calendar application may be accessed to obtain some of this information, e.g., calendar events may be scheduled that specify topics, participants, timing, and location information.]
In addition, the rationale of claim 8 is used for claim 15.

Regarding Device claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 1 above, and further in view of Ayloo ("Ayloo" US 20090292722).

Regarding claim 11, Johnson and Gupta teach the method of claim 1, wherein when no response to the notification is received from the communication device, the method further comprising:
transmitting, at the electronic computing device, to a communication device associated with the member with the next highest reviewer rank, a request for permission to interrupt the existing group call and provide the video content to each of the members of the communication group; and [Johnson - Para 0107, 0139, 0109: teaches the rules may determine that only responders or recipients of certain rank may get the rich media data or other sensor data.] [Gupta – Para 0072-0073, 0027, Fig. 1D: teaches the group communication request message with a video push indication is transmitted to a MCVideo group of one or more second MCVideo devices by the first MCVideo device. Para 0078-0081, 0152-0157, Fig. 3, 8: teaches at step 302, the method includes transmitting a communication request message with an indication to one or more second MCVideo devices 102b-102n]
Johnson and Gupta do not explicitly teach selecting, at the electronic computing, from the plurality of members, a member with next highest reviewer rank;
repeating, at the electronic computing device, the steps of selecting a member with the next highest reviewer rank and transmitting the request until a permission is received or the notification is transmitted to each of the plurality of members of the communication group.

However, Ayloo teaches selecting, at the electronic computing, from the plurality of members, a member with next highest reviewer rank; [Ayloo – Para 0041: discloses more highly ranked users would be first selected for an availability determination 320, and if such user or users were unavailable, then, a next user or users in rank order may be selected and the availability determination 320 repeated]
repeating, at the electronic computing device, the steps of selecting a member with the next highest reviewer rank and transmitting the request until a permission is received or the notification is transmitted to each of the plurality of members of the communication group. [Ayloo – Para 0041: discloses more highly ranked users would be first selected for an availability determination 320, and if such user or users were unavailable, then, a next user or users in rank order may be selected and the availability determination 320 repeated]
Johnson, Gupta, and Ayloo are analogous in the art because they are from the same field of ranking determinations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta in view of Ayloo to transmission requests for the reasons of requesting responses from available users based on rankings.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 1 above, and further in view of Kusens et al. (“Kusens” US 20190206218).

Regarding claim 12, Johnson and Gupta teach the method of claim 1, wherein when a response received from the communication device indicates that the selected member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members has declined to provide the permission, the method further comprising: [Johnson – C8, L45-61: teaches an administrator may approve or disapprove the request by clicking on the corresponding button displayed at the right]
Johnson and Gupta do not explicitly teach determining, at the electronic computing device, that the response includes additional information identifying a reason for the member's determination that the video is not relevant to the communication group; and
updating, at the electronic computing device, a video analytics engine associated with the electronic computing device using the information included in the response.

However, Kusens teaches determining, at the electronic computing device, that the response includes additional information identifying a reason for the member's determination that the video is not relevant to the communication group; and [Kusens – Para 0035: discloses If the user indicates that an object requires learning or that a patient safety event occurred, the user may be prompted, as shown at step 516, to indicate parameters of the object or the type of patient safety event. This information, along with the data (which may include a recording prior (using data buffering), during, and after the object or patient safety event was detected), is communicated to a patient safety learning system 518.]
updating, at the electronic computing device, a video analytics engine associated with the electronic computing device using the information included in the response. [Kusens – Para 0022: discloses the patient safety learning system 110 analyzes the data (i.e., the video and depth data captured by the sensor 104) and stores new or modified issues, patterns, and the like that can be used to detect an object or patient safety event in database 112. This automated learning process enhances the safety issue recognition capabilities of the system and reduces false alerts.  Fig. 2: suggests a confirmation of whether a safety event has occurred (step 212).  Para 0027: discloses the patient safety learning system 214 incorporates the response by the user so the object or patient safety event can be learned and stored in database 216. This semi-automated learning process enhances the safety issue recognition capabilities of the system and reduces false alerts.]
Johnson, Gupta, and Kusens are analogous in the art because they are from the same field of monitoring content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta in view of Kusens to confirm events for the reasons of determining relevancy of the detected event.

Regarding claim 14, Johnson and Gupta do not explicitly teach claim 14.  However, Kusens teaches the method of claim 1, wherein the video content further includes annotations highlighting one or more of person, object, or identity of interest that are identified from the video content. [Kusens – Para 0031: discloses the view includes skeletal figures, which may be identified by central video monitoring system, and used to track or " lock on to" a patient. Although skeletal figures are shown in FIG. 3, alternate image analysis could be used, including, without limitation, blob recognition, bounding boxes, person masks, and facial recognition or object recognition.]
In addition, the rationale of claim 12 is used for this claim.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta as applied to claim 1 above, and further in view of Espinosa et al. (“Espinosa” US 20150347769).

Regarding claim 13, Johnson and Gupta do not explicitly teach claim 13.  However, Espinosa teaches the method of claim 1, wherein the notification is transmitted via a private call to the communication device associated with the selected member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members. [Espinosa – Para 0073: discloses an authorization request can be transmitted as any type of message known in the art. For example, an authorization request can be transmitted as a push notification, instant message, e-mail, phone call, text message, etc.]
Johnson, Gupta, and Espinosa are analogous in the art because they are from the same field of accessing content items [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Gupta’s authorization requests in view of Espinosa to request types for the reasons of being able to confirm authorization by different types of communication in case the request is for urgent reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426